Citation Nr: 0611994	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased disability rating for service-
connected major depressive disorder, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Waco, 
Texas (RO).

Procedural history

The veteran served on active duty from October 1961 to 
January 1969.

The veteran was granted service connection for psychotic 
depressive reaction in August 1972; a 30 percent disability 
rating was assigned.

The veteran sought an increased rating in October 2003.  A 
February 2004 rating decision continued the 30 percent 
disability rating.  The veteran expressed his disagreement 
with that rating and subsequently perfected an appeal as to 
that issue.

Issue not on appeal

The RO denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) in a September 2005 
rating decision.  To the Board's knowledge, the veteran did 
not appeal that decision and thus the matter is not in 
appellate status.  See 38 C.F.R. § 20.302(a); see also 
Archibold v. Brown, 9 Vet. App. 124, 130 (1996).  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's major depressive disorder is manifested by feelings 
of withdrawal and refusal of social involvement anhedonia, 
brooding, and self-depreciation.

2.  The evidence does not show that the veteran's service-
connected major depressive disorder is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2005).

2.  Application of extraschedular provisions are not 
warranted in this case.  38 C.F.R. § 3.321(b)(1)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected major depressive disorder, which is 
currently evaluated as 30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes first that the veteran was informed of the following 
in a December 2003 letter:

As we consider your claim, you may submit evidence 
showing that your service-connected major 
depression [has] increased in severity.  This 
evidence may be a statement from your doctor, 
containing the physical and clinical findings, . . 
. .  You may also submit [a] statement from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse.  

The veteran was specifically informed of VA's duty to assist 
him in the development of his claim in the December 2003 VCAA 
letter, wherein the veteran was advised that VA would obtain 
all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records, and that 
VA would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal 
agency.  The December 2003 VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them."

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The December 
2005 letter also told asked the veteran about additional 
information or evidence that he could obtain, in compliance 
with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Specifically, the December 2003 VCAA letter from the 
RO states as follows:

If you have not recently been examined or treated by a 
doctor and you cannot submit other evidence of increased 
disability, you may submit your own statement.  This 
should completely describe your symptoms, their 
frequency and severity, and other involvement, extension 
and additional disablement cause by your disability.  
See page 1.

Before we make a decision on your claim, we want to make 
sure all needed medical information is available. . . . 
Please review your records and make certain you haven't 
overlooked any important evidence.  See page 2.
 
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  In short, the record indicates that the 
veteran received appropriate notice under 38 U.S.C.A. § 5103 
and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first three elements: (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date of 
disability, is moot in the absence of a grant of an increased 
rating by the RO.  In other words, any lack advisement as to 
those four elements is meaningless, because they are not in 
issue.  The veteran's claim of entitlement to an increased 
rating was denied based on element (4), degree of disability.  
As explained above, the veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to the crucial element, the degree of disability.  

Because the Board is denying the veteran's claim of 
entitlement to an increased rating, the matter of the 
assignment of a effective date therefor remains moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

In addition, the veteran is represented by a representative 
who is presumably aware of what is required of the veteran 
and of VA.  This reliance on the representative leads the 
Board to conclude that the veteran is well informed and aware 
of his obligations.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran has identified no additional 
information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted physical 
and mental examinations of the veteran.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. In his July 2004 substantive appeal (VA 
Form 9) the veteran specifically declined a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran's major depressive disorder is rated 30 percent 
disabling under Diagnostic Code 9434.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [major depressive 
disorder] (2005).  Diagnostic Code 9434 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the veteran's case (major depressive disorder).  In any 
event, all psychiatric disabilities, except for eating 
disorders, are rated using identical schedular criteria.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9434.

Specific schedular criteria

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although general functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or les often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected major depressive disorder, 
which is currently evaluated as 30 percent disabling.

The Board notes at the outset of its discussion that although 
the veteran claims that he has PTSD, there is no diagnosis of 
such.  A review of the record indicates that he was boarded 
out of military service in 1969 due to depression, and that 
major depression has remained the diagnosis ever since.  
As was noted in the Introduction, service connection has been 
denied for PTSD.

Accordingly, the Board will attribute all of the veteran's 
psychiatric symptomatology to his service-connected major 
depressive disorder and none to the alleged PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms appropriately 
warrant the assignment of a 30 percent rating under 
Diagnostic Code 9434.

There are of record two recent VA examinations, in January 
2004 and in May 2005 as well as private treatment records.  

With respect to specific schedular criteria, the veteran was 
noted as having flattened affect, one criterion for a 50 
percent disability.  However, the veteran's speech was 
described as normal and articulate, his demeanor was 
described as pleasant and cooperative, and neither of the 
examination reports addressed whether the veteran suffers 
from panic attacks.  The veteran complained of memory 
problems, but both examiners found that his performance on 
memory tests was good enough that they did not make any 
comment indicating he experienced memory loss.  In addition, 
neither of the VA examiners indicated that the veteran 
suffered from impaired judgment, impaired abstract thinking 
or had difficulty in establishing effective work 
relationships.  Indeed, the veteran has been described as 
being personable, intelligent, articulate and well read.

In an August 2005 statement in support of his claim, the 
veteran stated:

I have lost my social skills, and care only to sit 
and watch, or listen, to television.  I believe 
that the term I expressed to the VA doctor was that 
I "no longer cared for anyone, nor anything."

The veteran continued to state that he suffered from memory 
loss, that he has become "acutely paranoid," and that this 
has affected his already fragile marriage.

The Board notes that the veteran's memory in August 2005 was 
sufficient for him to remember what he told the examiner in 
May 2005.  Moreover, the veteran expressed himself in a 
manner that indicates he is, as described by the examiners, 
articulate and capable of expressing himself very clearly and 
intelligently.  Both examiners indicated that the veteran was 
cleanly dressed and had normal appearance.  The veteran was 
described as being cooperative and pleasant.  The May 2005 
examiner noted that the veteran had driven himself to the 
examination.

The evidence indicates that the veteran has normal 
relationships with his three grown children, and the May 2005 
examination report indicates he reported he has "fair" 
marital relations.  There is no evidence that the veteran 
suffers from suicidal ideation, obsessional rituals which 
interfere with routine activities, spatial disorientation, 
unprovoked irritability, or neglect of personal hygiene or 
appearance.  

Although the veteran's mood was described as "down" and as 
having "moderate" depression by the examiners, there is no 
indication that the veteran's feelings of depression or 
anxiety are so severe as to affect his ability to function 
independently, appropriately, and effectively.  Finally, the 
veteran's most recent GAF score is between 55 and 60, which 
was assigned by the May 2005 VA examiner.  The criteria for a 
GAF score of 55 appears to be higher than what is 
contemplated in the criteria for a 50 percent rating.  

Thus, a careful review of the record indicates that the only 
criterion included in a 50 percent rating that is objectively 
demonstrated on examination is flattened affect.  
However, the veteran himself has endorsed virtually all of 
the criteria:  panic attacks, impairment of memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, the Board is 
presented with a dichotomy between how the veteran perceives 
himself and how he is perceived by examiners.

The veteran, in his own statements, sees himself as being 
unable to work due to his psychiatric disorder.  In his 
August 2005 statement, he specifically sought a 
100 percent disability rating, which as discussed above is 
indicative of total social and industrial impairment.  He 
indicates that he cannot leave his house [indeed, he could 
not even shower] due to panic attacks, and he described 
himself as "acutely paranoid".  In essence, he described 
himself as a veritable "basket case".

However, the veteran's own actions tend to attenuate the 
credibility of his statement regarding panic attacks, memory 
loss, inability to function and the like.  Both examiners 
stated how the veteran appeared in appropriate dress, that he 
drove himself, that he was cooperative and pleasant, and that 
he writes poetry, reads literature and is involved in 
creating art.  Indeed, the May 2005 examiner stated that he 
enjoyed talking with the veteran because the veteran was well 
read and very intelligent.

It is clear from the record that the veteran perceives 
himself as far more disabled than do the VA examiners.  The 
Board believes that the objective and detailed examination 
reports carry far greater weight of probative value than do 
the veteran's subjective self reports of his own condition, 
proffered for the purpose of seeking additional monetary 
benefits from the government.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

The Board observes in passing that statements from private 
physicians, although indicating that the veteran has 
psychiatric problems, are short and non specific and carry 
little weight of probative value.  

The Board recognizes that having all of the symptoms found in 
the schedular criteria is not required for a 50 percent 
rating to be assigned.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  However, after a review of the record in its 
entirety, the Board finds that the impact of the veteran's 
major depressive disorder on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by the current 30 percent rating.

Because there is little competent, objective evidence that 
most of the criteria for the assignment of a 50 percent 
rating have been met, it follows that the criteria for even 
higher ratings are not met.  There is no objective evidence 
of gross impairment in thought processes or communication.  
Both examiners commented that the veteran he was able to 
answer each question fully and described him as articulate 
and thoughtful.  His thought process was described as 
connected, coherent, and relevant.
There is no evidence of persistent delusions or 
hallucinations.  Although the veteran has described himself 
as "acutely paranoid", the January 2004 examiner determined 
that there was no evidence of "psychosis, delusions, 
hallucinations or oganicity."  The veteran is not currently 
in persistent danger of hurting himself or others, and there 
is no evidence of grossly inappropriate behavior.  The 
veteran told the January 2004 examiner that he had not made 
any suicide attempts for more than 30 years.  Various mental 
status evaluations show no suicidal or homicidal ideation.  

Although the veteran contends that his mental state is such 
that he cannot even shower, there is no objective evidence of 
any behavior which could be described as "grossly 
inappropriate".  The objective evidence is not indicative of 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
As reported above, both VA examinations reflect that the 
veteran was neat in appearance and well-dressed.

There is no evidence that the veteran is disoriented as to 
time or place.  The various mental status evaluations reveal 
that the veteran was oriented to time and place.  The 
evidence is also not consistent with memory loss of close 
relatives or his own name.  Also, the May 2005 VA examiner 
noted that the veteran's memory was not as bad as the veteran 
thinks.  The Board also notes that he has been able to report 
his family history and work history.

In short, based on the evidence of record, the Board finds 
that the symptomatology reflected in the record is reflective 
of occupational and social impairment consistent with the 
assignment of a 30 percent rating.

Extraschedular evaluation

In the June 2005 SSOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his major 
depressive disorder.  Indeed, it appears that the veteran's 
symptoms are attenuated by medication and regular mental 
health care.  

As has been discussed above, the veteran has claimed that he 
had to leave his employment due to the disability, and that 
he is now incapable of employment due to the service-
connected depression.  However, there is no statement from 
the employer or other source that indicates the veteran's 
depression is the reason for his unemployment.  Moreover, the 
findings of VA examiners are that the veteran, despite his 
depression, is articulate, has adequate memory capability and 
presents himself as an intelligent, well-groomed and well-
read person.  There is nothing in the record to suggest that 
the veteran is incapable of forming or maintaining work 
relationships.  There is no evidence of workplace violence or 
other behavior that would be attributable to the veteran's 
depression and would cause marked interference with 
employment.  Thus, the Board determines that the record does 
not trigger the extraschedular provisions.  

The veteran has not adequately indicated how the disability 
interferes with his ability to perform work beyond that 
contemplated in the presently assigned 
30 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  The record does not demonstrate that the 
veteran's disability causes more impairment or deficiency 
than the current 30 percent rating.  For these reasons, the 
Board has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that the assigned 30 percent disability 
rating is appropriate.  A preponderance of the evidence is 
against the claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

An increased disability evaluation for service-connected 
major depressive disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


